OPINION — AG — ** ALCOHOLIC BEVERAGES — CLUBS — COUNTY ** THE LEGISLATURE POSSESSES FULL AUTHORITY TO AUTHORIZE PRIVATE CLUBS, AS DEFINED IN 37 O.S. 8.1 [37-8.1] TO OPERATE IN COUNTIES WHICH EITHER HAVE NOT VOTED ON THE ISSUE OF ALLOWING LIQUOR BY THE DRINK OR WHO HAVE VOTED ON THE ISSUE AND REJECTED ALLOWING LIQUOR BY THE DRINK. THE ENACTMENT OF ARTICLE XXVIII TO THE OKLAHOMA CONSTITUTION DOES NOT CONSTRAIN OR LIMIT LEGISLATIVE AUTHORITY IN THE REGULATION OF SUCH PRIVATE CLUBS. (RULES AND REGULATIONS LEGISLATURE POWER, GUIDELINES) CITE: 25 O.S. 2 [25-2], 37 O.S. 8.1 [37-8.1], ARTICLE XXVII, SECTION 4, ARTICLE XXVII, SECTION 11, ARTICLE XXVIII, SECTION 4 (MICHAEL SCOTT FERN)